United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
North Metro, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1960
Issued: February 18, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On August 28, 2013 appellant filed a timely appeal from June 19 and August 14, 2013
merit decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s wage-loss compensation and
medical benefits effective June 29, 2013 as she had no further residuals causally related to her
November 28, 2011 employment injury.
FACTUAL HISTORY
On November 28, 2011 appellant, then a 43-year-old rural carrier associate, filed a
traumatic injury claim (Form CA-1) alleging that she sustained multiple injuries when she was
1

5 U.S.C. § 8101 et seq.

involved in a motor vehicle accident (MVA) when the front of her long life vehicle hit a vehicle
on the right hand side, while delivering mail. By decisions dated January 18 and April 9, 2012,
OWCP accepted her claim for right contusion of the knee and lower leg, sprain of back thoracic
region, sprain of back lumbar region and sprain of neck.
Appellant sought treatment with her treating physician, Dr. Brad Prybis, a Board-certified
orthopedic surgeon. By letter dated September 19, 2012, OWCP provided him with questions
regarding her injury and requested an updated report regarding her continued treatment. It noted
that it had been 10 months since the injury and strains typically resolved within 6 to 8 weeks. No
response was received from Dr. Prybis but progress notes were provided from nurse practitioners
and physician’s assistants via his office.
On October 29, 2012 OWCP referred appellant, the case record and a series of questions
to Dr. Alexander Doman, a Board-certified orthopedic surgeon, for a second opinion
examination.
In a December 10, 2012 report, Dr. Doman reviewed the statement of accepted facts
(SOAF) and medical record. He noted that appellant was in an MVA on November 28, 2011 and
also had a history of a 2009 work-related MVA. Dr. Doman reported that she complained of
continued neck and low back pain. X-rays of the lumbar and cervical spine were taken, as well
as nerve conduction studies of the upper right extremity. Diagnostic testing revealed cervical
and lumbar degenerative disc disease. Dr. Doman stated that the thoracic sprain had resolved
and that appellant had subjective complaints of cervical and lumbar pain consistent with a
condition of degenerative disc disease of the cervical and lumbar spine. He reported that
appellant no longer suffered from a strain of the cervical, thoracic and lumbar areas. Dr. Doman
further stated that the degenerative disc disease developed over many years and was not related
to the November 28, 2011 MVA. He concluded that appellant’s mild degenerative disc disease
of the cervical spine may have been aggravated by the MVA but was temporary in nature and
would have ceased within three months.
On December 17, 2012 OWCP notified appellant of a proposal to terminate her
compensation benefits based on Dr. Doman’s opinion that she was not experiencing any
residuals or disability connected to her November 28, 2011 employment injury as her conditions
had ceased. It further noted that her current diagnosis of degenerative disc disease was not
related to her November 28, 2011 injury. Appellant was provided 30 days to submit additional
information.
Medical reports were submitted dated September 17, 2012 to May 9, 2013 from
Dr. Prybis. In a November 9, 2012 medical report, Dr. Prybis reported that appellant’s current
diagnosis was cervical spondylotic pain, myofasciitis and radiculitis with objective findings. He
reported that her current symptoms were related to the November 28, 2011 injury because she
did not experience these symptoms prior to her injury. Dr. Prybis further noted that appellant’s
acute strain had resolved but she continued to have chronic myofasciitis involving the
cervicothoracic region. In a February 6, 2013 report, he reported that her cervical strain and disc
degeneration with neck and shoulder pain were due to cervical radiculitis. In a May 1, 2013
medical report, Dr. Prybis provided a diagnosis of cervical sprain, cervical radiculopathy,

2

cervical intervertebral disc degeneration, lumbar strain and lumbosacral spondylosis. He noted
that appellant’s symptoms were aggravated with lifting, twisting, sitting and neck movements.
In medical reports dated January 21 through May 8, 2013, Dr. Carlos Pulido, a Boardcertified anesthesiologist, reported that appellant complained of pain beginning in 2011. Upon
physical examination and review of diagnostic testing, he diagnosed cervical disc degeneration,
cervical spondylosis without myelopathy, cervical facet arthropathy cervical radiculopathy and
headache syndrome. Appellant was treated with steroid injections.
OWCP referred appellant, a SOAF, the case file, a medical conflict statement and a series
of questions to Dr. Howard Krone, a Board-certified orthopedic surgeon, for an impartial referee
medical examination to resolve the conflict between Dr. Prybis and Dr. Doman regarding
whether appellant’s accepted conditions had resolved.
In his April 10, 2013 medical report, Dr. Krone provided a summary of appellant’s past
medical reports, reviewed previously taken diagnostic studies and provided findings on physical
examination. He noted that she was involved in an MVA on November 28, 2011 when she Tboned another vehicle. Appellant struck her right knee at the time and complained of pain in her
neck, thoracic and lower back regions. She had a prior work-related MVA in 2009 for which she
had mild low back pain and responded well to physical therapy. Dr. Krone noted that
examination of the knees and neurologic examination of the left upper and lower extremities was
normal. He noted preexisting degenerative osteoarthritic changes of the cervical spine, primarily
at C6-7 and of the lumbar spine at L5-S1, which predated her work-related accident. Dr. Krone
agreed with the opinion of Dr. Doman and found no objective findings of any disability related
to the November 28, 2011 MVA. He opined that appellant did not continue to suffer from a
strain to the cervical, thoracic or lumbar spine and that her symptoms should have resolved with
treatment after 6 to 8 weeks. Dr. Krone further concluded that the November 28, 2011 incident
did not aggravate the preexisting degenerative disc disease at C6-7.
In a June 11, 2013 diagnostic report, Dr. Darin Brummett, a Board-certified diagnostic
radiologist, reported that a magnetic resonance imaging (MRI) scan of the cervical spine
revealed small disc bulge osteophyte complexes C3-4, C4-5, C5-6 and C6-7, mild canal
narrowing at C6-7, mild left C5-6 neural foraminal stenosis and mild right and moderate left C67 neural foraminal stenosis.
By decision dated June 19, 2013, OWCP terminated appellant’s compensation benefits
effective June 29, 2013 on the grounds that the weight of the medical evidence rested with
Dr. Krone who found that she did not continue to experience residuals of her work-related injury.
It noted that her current conditions were preexisting and not related to the November 28, 2011
work injury.
Appellant requested reconsideration of OWCP decision on July 29, 2013. In support of
her request, she submitted a November 29, 2011 police accident report, third-party letters
concerning her accident dated January 6, 2012 through February 8, 2013 and a July 30, 2013
report from Dr. Prybis.

3

In the July 30, 2013 report, Dr. Prybis reported that appellant’s current condition was
right C7 radiculopathy and that her current symptoms and condition were related to the
November 28, 2011 work injury. He noted that she had this condition since November 28, 2011
with no preexisting symptoms of radiculopathy including no pain, numbness or weakness in her
neck or arm. Dr. Prybis stated that appellant had stenosis which was degenerative at C6-7.
Despite her degenerative MRI scan findings, appellant had no symptoms prior to her injury and
continued to experience pain, numbness and weakness in the neck and arm and right C7
radiculopathy. Dr. Prybis concluded that her current conditions and symptoms were secondary
to the November 28, 2011 work injury.
By decision dated August 14, 2013, OWCP affirmed the June 19, 2013 decision
terminating compensation benefits. It noted that the weight of the medical evidence rested with
Dr. Krone’s report which had established that the injury and related residuals had resolved.2
LEGAL PRECEDENT
Once OWCP has accepted a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.3 Having determined that an employee has a disability
causally related to his or her federal employment, OWCP may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
employment.4
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.5 To terminate authorization for medical treatment,
OWCP must establish that appellant no longer has residuals of an employment-related condition,
which require further medical treatment.6 Its burden of proof includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.7
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.8 In situations where there are opposing
medical reports of virtually equal weight and rationale and the case is referred to an impartial
medical specialist for the purpose of resolving the conflict, the opinion of such specialist, if
2

The Board notes that OWCP initially issued a decision affirming the June 19, 2013 decision terminating benefits
on August 9, 2013. Because Dr. Prybis’ July 30, 2013 report was not reviewed in the August 9, 2013 decision,
OWCP reissued a decision on August 14, 2013 affirming the June 19, 2013 decision after review of the medical
report.
3

Bernadine P. Taylor, 54 ECAB 342 (2003).

4

Id.

5

Roger G. Payne, 55 ECAB 535 (2004).

6

Pamela K. Guesford, 53 ECAB 726 (2002).

7

T.P., 58 ECAB 524 (2007); Furman G. Peake, 41 ECAB 351 (1975).

8

5 U.S.C. § 8123(a).

4

sufficiently well rationalized and based on a proper factual background, must be given special
weight.9
ANALYSIS
OWCP accepted that appellant sustained a right knee and leg contusion, thoracic back
sprain, lumbar back sprain and neck sprain as a result of the November 28, 2011 work-related
injury. The issue is whether it properly terminated her medical benefits effective June 29, 2013,
as she was not experiencing any residuals or disability of the November 28, 2011 injury. The
Board finds that OWCP properly terminated appellant’s compensation benefits.
In a December 10, 2012 report, Dr. Doman, an OWCP second opinion physician,
reported that x-rays of the cervical and lumbar spine revealed cervical and lumbar degenerative
disc disease. He stated that appellant no longer suffered from a strain of the cervical, thoracic
and lumbar areas and noted that her degenerative disc disease developed over many years and
was not related to the November 28, 2011 MVA. Dr. Doman further stated that her mild
degenerative disc disease of the cervical spine may have been aggravated by the MVA but was
temporary in nature and would have ceased within three months.
In medical reports dated September 17, 2012 to May 9, 2013, Dr. Prybis disagreed with
Dr. Doman’s findings. He diagnosed appellant with cervical spondylotic pain, myofasciitis and
radiculitis. Dr. Prybis noted that her current symptoms were related to the November 28, 2011
injury because she did not experience these symptoms prior to the work injury. He further noted
that appellant’s acute strain had resolved but she continued to have chronic myofasciitis
involving the cervicothoracic region. Dr. Prybis reported that her cervical strain and disc
degeneration with neck and shoulder pain were due to cervical radiculitis. In a May 1, 2013
medical report, he provided a diagnosis of cervical sprain, cervical radiculopathy, cervical
intervertebral disc degeneration, lumbar strain and lumbosacral spondylosis. Dr. Prybis noted
that appellant’s symptoms were aggravated with lifting, twisting, sitting and neck movements.
OWCP found a conflict of medical opinion evidence between Dr. Doman, the second
opinion physician, and Dr. Prybis, appellant’s treating physician, regarding whether her accepted
conditions had resolved. It referred appellant to Dr. Krone for an impartial medical examination
to resolve the conflict, pursuant to 5 U.S.C. § 8123(a).
In his April 10, 2013 medical report, Dr. Krone noted a history of a 2009 work-related
MVA. Following her November 28, 2011 work-related MVA, appellant complained of neck,
thoracic and lower back pain. Dr. Krone noted that examination of the knees and neurologic
examination of the left upper and lower extremities revealed normal. Upon review of diagnostic
testing, he noted preexisting degenerative osteoarthritic changes of the cervical spine, primarily
at C6-7 and of the lumbar spine at L5-S1, which predated appellant’s work-related accident.
Dr. Krone agreed with the opinion of Dr. Doman and found no objective findings of any
disability related to the November 28, 2011 MVA. He opined that appellant did not continue to
suffer from a strain to the cervical, thoracic or lumbar spine and that her symptoms should have
resolved with treatment after six to eight weeks. Dr. Krone further concluded that the
9

Nathan L. Harrell, 41 ECAB 402 (1990).

5

November 28, 2011 incident did not aggravate the preexisting degenerative disc disease at C6-7.
His opinion is sufficient to resolve the question of whether appellant continued to suffer from
any residuals or disability causally related to her accepted November 28, 2011 injury.
The Board finds that, under the circumstances of this case, the opinion of Dr. Krone is
sufficiently well rationalized and based upon a proper factual background such that it is entitled
to special weight and establishes that appellant’s work-related conditions have ceased. Where
there exists a conflict of medical opinion and the case is referred to an impartial specialist for the
purpose of resolving the conflict, the opinion of such specialist, if sufficiently well rationalized
and based upon a proper factual background, is entitled to special weight.10
The Board has carefully reviewed the opinion of Dr. Krone and finds that it has
reliability, probative value and convincing quality with respect to its conclusions regarding the
relevant issue in the present case. Dr. Krone reviewed the SOAF and provided detailed findings
regarding appellant’s prior medical treatment and test results.11 He related his comprehensive
examination findings in support of his opinions. Moreover, Dr. Krone found no objective basis
for residuals from the condition of neck, thoracic and lumbar sprain. These findings were
substantiated by Dr. Doman’s report who noted subjective complaints of cervical and lumbar
pain consistent with a condition of degenerative disc disease of the cervical and lumbar spine.
As there were no objective findings related to appellant’s neck, thoracic and lumbar sprain,
Dr. Krone opined that her disability had ceased and that her preexisting degenerative
osteoarthritic changes of the cervical and lumbar spine predated her work-related accident and
were not aggravated as a result of the November 28, 2011 work injury. He provided medical
rationale for his opinion by explaining that appellant’s neck, thoracic and lumbar sprain would
have ceased after 6 to 8 weeks of the November 28, 2011 injury. Dr. Krone provided support for
his argument noting that she had a preexisting ongoing medical degenerative process, which was
unaltered by the November 28, 2011 injury. His opinion is sufficiently probative, rationalized
and based upon a proper factual background.12 Dr. Krone’s report is entitled to special weight as
the impartial medical examiner and establishes that appellant is not entitled to continued benefits.
Subsequent to Dr. Krone’s report, appellant submitted a July 30, 2013 medical report
from Dr. Prybis, who argued that her current condition of right C7 radiculopathy and symptoms
were related to the November 28, 2011 work injury. Dr. Prybis stated that she suffered from
stenosis which was degenerative at C6-7. Despite her degenerative MRI scan findings, appellant
had no symptoms prior to her injury and continued to experience pain, numbness and weakness
in the neck and arm and right C7 radiculopathy. Dr. Prybis concluded that her current conditions
and symptoms were secondary to the November 28, 2011 work injury.
The Board notes that Dr. Prybis’ medical report was almost identical to his prior reports.
While Dr. Prybis argued that appellant’s right C7 radiculopathy was related to her work injury,
he failed to provide a rationalized opinion that she remained disabled as a result of her accepted
10

Solomon Polen, 51 ECAB 341 (2000). See 5 U.S.C. § 8123(a).

11

See Melvina Jackson, 38 ECAB 443 (1987).

12

L.S., Docket No. 13-716 (issued June 4, 2013).

6

neck, lumbar or thoracic sprain.13 Though he generally supported that her continued symptoms
were a result of the November 28, 2011 injury, his opinion on causal relationship was conclusory
without any additional explanation as to how the conditions caused disability or remained
symptomatic.14 Dr. Prybis only generally stated that appellant’s condition was caused by her
work injury because she did not have symptoms prior to November 28, 2011. This opinion is
vague and speculative and fails to properly address the cause of her condition. Dr. Prybis briefly
noted appellant’s preexisting degenerative condition and failed to address its relation to her
current complaints and symptoms. Moreover, he was on one side of the conflict that gave rise to
the referral to Dr. Krone.15 Dr. Prybis’ reports are insufficient to overcome the opinion of
Dr. Krone or to create a new medical conflict.16
Thus, the Board finds that Dr. Krone’s opinion constitutes the weight of the medical
evidence. There is no other medical evidence contemporaneous with the termination of
appellant’s benefits which supports that she has any continuing residuals or disability related to
her accepted work-related injuries.17 Thus, OWCP properly terminated her compensation
benefits.18
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s
compensation benefits effective June 29, 2013.

13

J.H., Docket No. 12-1848 (issued May 15, 2013).

14

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
15

C.B., Docket No. 12-1572 (issued February 21, 2013).

16

See Michael Hughes, 52 ECAB 387 (2001); Howard Y. Miyashiro, 43 ECAB 1101, 1115 (1992); Dorothy
Sidwell, 41 ECAB 857 (1990). The Board notes that Dr. Hoover’s report did not contain new findings or rationale
on causal relationship upon which a new conflict might be based.
17

D.R., Docket No. 12-1697 (issued January 29, 2013).

18

D.M., Docket No. 11-386 (issued February 2, 2012); Marshall E. White, 33 ECAB 1666 (1982).

7

ORDER
IT IS HEREBY ORDERED THAT the August 14 and June 19, 2013 decisions of the
Office of Workers’ Compensation Programs is affirmed.
Issued: February 18, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

8

